ROBB, Associate Justice.
Appeal from a, judgment in the Supreme Court of the District dismissing appellant’s petition for a writ of mandamus to compel appellee United States marshal to make service of process upon the Turkish ambassador in an action by appellant against the government of the Republic of Turkey for the recovery of $20,000 with interest, for services alleged to have been rendered by appellant.
The question presented, therefore; is whether an action at law may be maintained in the courts of the United States by a citizen of the United States against a foreign government.
The court will take judicial notice of the fact that by no treaty has the government of Turkey consented to be sued in the courts of the United States, and also of the fact that the government of the United States has recognized the present government of Turkey and has recognized and received its duly accredited ambassador, upon whom service in this case has been sought. The recognition of the government of Turkey and of its ambassador, being political acts and within the constitutional powers of the executive, may. not be challenged here. Jones v. United States, 137 U. S. 202, 11 S. Ct. 80, 34 L. Ed. 691; Pearcy v. Stranahan, 205 U. S. 257, 27 S. Ct. 545, 51 L. Ed. 793.
It is settled law that a sovereignty may not be sued without its consent. The Sapphire, 11 Wall. 164, 20 L. Ed. 127; Beers use of Platenius v. State of Arkansas, 20 How (61 U. S.) 527, 15 L. Ed. 991; Smith v. Reeves, 178 U. S. 436, 20 S. Ct. 919, 44 L. Ed. 1140; Kawananakoa v. Polyblank, 205 U. S. 349, 27 S. Ct. 526, 51 L. Ed. 834; Porto Rico v. Rosaly y Castillo, 227 U. S. 270, 33 S. Ct. 352, 57 L. Ed. 507; The Duke of Brunswick v. The King of Hanover, 6 Beav. 1.
We have read the elaborate and interesting brief of counsel for appellant, but find nothing therein warranting a departure from the rule above stated.
Judgment is affirmed, with costs.
Affirmed.